Citation Nr: 9927184	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  96-37 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for onychomycosis of 
the feet and hands, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to an increased rating for residuals of a 
right brachial artery injury, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse 



ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from January 1951 until 
November 1955.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision of 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A personal hearing was 
held at the RO before a hearing officer in February 1997.

In April 1998, the Board issued a decision that denied 
service connection for a disability claimed as a circulatory 
disorder; denied an increased rating for onychomycosis of the 
feet and hands; and remanded the issue of an increased rating 
for the residuals of a right brachial artery injury.  The 
veteran appealed this decision to the United States Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter the Court).  In a December 1998 
Joint Motion for Remand and for a Suspension of Proceedings 
(Joint Motion), the parties agreed that the claim for service 
connection for a disability claimed as a circulatory disorder 
was not well grounded; and that the Remand regarding the 
issue of an increased rating for the residuals of a right 
brachial artery injury would remain intact.  Concerning the 
issue of an increased rating for onychomycosis of the feet 
and hands, the Court granted a joint motion for remand and 
issued an order vacating the Board's decision regarding that 
issue.  Therefore, the Board is remanding the case for action 
in accord with the Joint Motion.

As the issue regarding entitlement to an increased rating for 
the residuals of a right brachial artery injury was remanded 
in the April 1998 Board decision that issue will not be 
addressed in this Remand.  


REMAND

The veteran contends that an increased rating for 
onychomycosis of the feet and hands is appropriate.  He 
describes intermittent scaling with constant itching of the 
hands, feet, and groin area.  A VA examination in March 1996, 
revealed scaling between the toes with thick, yellow, friable 
nails over both feet and left thumb.  It was also reported 
that there was erythema over the groin with fine scales.  As 
pointed out in the Joint Motion, it has not been shown that 
the skin disorder of the groin area is related to the 
veteran's service connected onychomycosis of the feet and 
hands.   

The Joint Motion further indicated that a current VA 
examination should be conducted to determine the etiology of 
the skin disorder involving the groin area.  The Board has a 
duty to assist the veteran in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999).  This duty includes obtaining medical 
examinations, opinions, and evidence relevant to the issue on 
appeal.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The case is REMANDED to the RO for the following action:

1.  The RO should schedule an examination 
to determine whether the veteran's skin 
disorder of the groin area is related to 
the service connected skin disorder of 
the feet and hands.  Any necessary tests 
and studies should be performed.  The 
claims folder should be available to the 
examiner, who should conduct a review of 
the veteran's clinical history.  The 
report should contain an opinion as to 
whether the veteran's skin disorder of 
the groin area is related to the service 
connected skin disorder of the feet and 
hands, together with the full rationale 
for all opinions expressed.  

2.  The RO should adjudicate the question 
of entitlement to an increased rating for 
the service-connected skin disorder, 
including consideration of the evidence 
submitted directly to the Board in May 
1999.

3.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant is notified that it 
is his responsibility to report for the examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (1998).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




